ORDER

PER CURIAM.
Lonnie Snelling (“Plaintiff’) appeals from the trial court’s judgment in favor of Ronald Ferguson and other defendants (“Neighbors”), against whom Plaintiff filed his complaint for nuisance, trespass, property damage, and conspiracy. The trial *767court found there was insufficient evidence to sustain Plaintiffs cause of action, and it denied his motions to compel and for default judgment.
Plaintiff asserts the trial court erred in finding in favor of Neighbors in that: (1) it failed to issue a final judgment; (2) it found that he failed to state a claim upon which relief could be granted; (3) it found in Neighbors’ favor because of lack of damage; (4) it found in Neighbors’ favor because of lack of notice; (5) it predicated its judgment on a defense not pleaded; and (6) it denied his motion for default judgment against defendants who did not file responsive pleadings.
We have reviewed the briefs of the parties and the record on appeal, and we find that Plaintiffs allegations of error are without merit. The trial court’s judgment was not in error and we affirm.
A written opinion reciting the facts and restating the law would have no prece-dential value.
The judgment is affirmed pursuant to Rule 84.16(b).